Citation Nr: 1437349	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vasovagal syncope, claimed as fainting.

2.  Entitlement to service connection for enlarged heart.

3.  Entitlement to an initial rating in excess of 10 percent for status post left knee medial meniscectomy with chondromalacia.

4.  Entitlement to an initial rating in excess of 10 percent for left knee instability, as secondary to status post left knee medial meniscectomy with chondromalacia.

5.  Entitlement to an initial rating in excess of 10 percent for right knee retropatellar irritation with patellar lateralization.

6.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

7.  Entitlement to a compensable initial rating for hallux valgus of the right great toe.

8.  Entitlement to a compensable initial rating for hallux valgus of the left great toe.

9.  Entitlement to a compensable initial rating for status post perforation of the right eardrum, claimed as left eardrum rupture.

10.  Entitlement to a compensable initial rating for bilateral small varicoceles, claimed as vasectomy complication.

11.  Entitlement to a compensable initial rating for umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 1993 and from May 1995 to October 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case lies with the RO in Pittsburgh, Pennsylvania.

In November 2013, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to service connection for vasovagal syncope, claimed as fainting, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis of a heart disability, including enlarged heart.

2.  The Veteran's status post left knee medial meniscectomy with chondromalacia has been manifested by noncompensable limitation of motion with pain.

3.  The Veteran's left knee instability has been manifested by symptomatology more nearly approximating slight lateral laxity of the left knee.

4.  The Veteran's right knee retropatellar irritation with patellar lateralization has been manifested by limited motion, at most, to 123 degrees of flexion and 10 degrees of extension with pain and slight knee instability.

5.  The Veteran's bilateral pes planus has been manifested by objective evidence of marked deformity, pain on use, occasional swelling, discomfort with prolonged standing or walking, and characteristic callosities.

6.  Symptoms associated with the Veteran's hallux valgus of the right and left great toes are not equivalent to amputation of the great toes.  Additionally, the Veteran did not undergo a great toe operation with resection of the metatarsal head.

7.  The Veteran's right eardrum rupture is assigned a noncompensable disability rating, which the maximum rating authorized under Diagnostic Code 6211.

8.  The Veteran's small bilateral varicoceles do not result in voiding or renal dysfunction or recurrent infections, nor do they require any long-term drug therapy, hospitalizations or intensive management.

9.  The Veteran's umbilical hernia has not been productive of weakening of the abdominal wall and indication for a supporting belt.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an enlarged heart have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial rating in excess of 10 percent for status post left knee medial meniscectomy with chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

3.  The criteria for an initial rating in excess of 10 percent for left knee instability, as secondary to status post left knee medial meniscectomy with chondromalacia, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for an initial rating in excess of 10 percent for right knee retropatellar irritation with patellar lateralization have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

5.  The criteria for a separate 10 percent rating for right knee instability associated with right knee retropatellar irritation with patellar lateralization have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2013).

6.  The criteria for an initial rating of 30 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2013).

7.  The criteria for a compensable initial rating for hallux valgus of the right great toe have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).

8.  The criteria for a compensable initial rating for hallux valgus of the left great toe have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).

9.  The criteria for a compensable initial rating for right eardrum rupture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6211 (2013).

10.  The criteria for a compensable initial rating for small bilateral varicoceles have not been met.  38 C.F.R. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7525 (2013).

11.  The criteria for a compensable initial rating for umbilical hernia have not been met.  38 C.F.R. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7339 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2007 satisfied the duty to notify provisions with respect to the service connection claim, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

With request to the intial rating issues, 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) provides that there is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  73 Fed.Reg. 23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), effective May 30, 2008).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in June 2006, April 2007, and November 2010, reflecting sufficient detail to adjudicate the issues on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service treatment records reflect that echocardiograms (ECGs) performed in September 1997 and July 2001 showed right and bi-atrial enlargement.  

The Veteran complained of chest pain in August 2000 and treadmill exercise stress test was normal.

A May 2003 ECG found concentric left ventricular hypertrophy of mild degree with mild left atrial enlargement, otherwise normal chamber dimensions, and grade I diastolic dysfunction.  A May 2003 progress note reflects a final diagnosis of cardiac enlargement and hypertension.

X-ray of the chest in July 2004 showed normal chest with no evidence of chamber enlargement.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Despite findings of atrial enlargement in the Veteran's service treatment records, there is currently no medical evidence of record which shows a continuing heart disability, to include enlarged heart.  To that effect, a June 2006 VA examination report noted that the Veteran's cardiovascular examination was unremarkable, with regular heartbeat of 82 per minute.  It was noted that a cardiology workup was negative and multiple ECGs were normal.  Additionally, a May 2007 internal medicine report of findings stated that on physical examination, the Veteran's heart was not enlarged during percussion test; it had regular action, normal frequency, and was without pathological secondary noises.  The examiner concluded that although the Veteran reported a history of collapses at intervals of 2 to 4 years, the tests performed provided no definite information and the tests of the heart function showed no pathological findings.

The Board also finds that the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis or etiology pertaining to a heart disability involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  As such, the Veteran's statements regarding a diagnosis of enlarged heart are not competent evidence of a current heart disability.

The preponderance of the evidence is against the claim for service connection for an enlarged heart as the Veteran has not shown a current heart disability for which service connection can be granted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

By an April 2008 rating decision, service connection was granted for status post left knee medial meniscectomy with chondromalacia, with an initial rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5003, and separate service connection for left knee instability was granted with an initial rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from November 1, 2006.

The April 2008 rating decision also granted service connection for right knee retropatellar irritation with patellar lateralization and assigned an initial rating of 10 percent effective from November 1, 2006.

To that effect, in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

The Veteran initially underwent a VA examination in June 2006.  The Veteran reported three years previously, he could not run without significant left knee pain and occasional swelling.  The pain was especially worse with prolonged sitting or with extending his knee after prolonged flexion.  He noted a clicking sensation, but there was no grating or popping.  He denied any locking of his left knee.  Objectively, there was no limp.  There was no redness, tenderness, or swelling about any aspect of his left knee.  There was no instability of his left knee and he lacked approximately 10 degrees of complete flexion.  The diagnosis was status post repair of left knee medial meniscectomy with chondromalacia.  As for functional assessment, the examiner noted that the Veteran had a permanent profile against running due to his condition.  With regard to the right knee, he presently had no symptoms relating to his right knee condition. Objectively, there was no limp, redness, tenderness or swelling about any aspect of the knee.  There was complete range of motion at his right knee joint.  The diagnosis was right knee pain, mild, resolved.  As for functional assessment, the examiner noted no disability.

The Veteran was provided another VA examination in April 2007.  The Veteran reported intense knee pain on both sides for more than 20 years, particularly after long walking or standing.  There was "rotation instability."  He had a feeling of instability, in particular, with the left knee.  Objectively, the Veteran's gait was free and fluid without pathological movement components or gait disorders.  Squat was complete and one-leg-stand was stable.  Examination of the right knee revealed valgus knee axis conditions.  There was no overheating or intra-articular edema.  There was patellar hypermobility, pressure pain over the proximal patellar insertion, patellar compression pain, and Grade I mild antero-medial instability.  Examination of the left knee revealed valgus knee conditions.  There was no overheating, intra-articular edema, or meniscus sign.  There was patellar compression pain and Grade II-III antero-medial instability.  Active range of motion testing consisted of 10 to 123 degrees for the right knee and 0 to 120 degrees for the left knee, at worst.  The diagnoses were status post cruciate ligament reconstruction of the left knee and beginning retropatellar arthrosis with patellar lateralization with status post "lateral release" of the right knee.

January 2009 treatment records from the Landstuhl Regional Medical Center (LRMC) show bilateral knee abnormalities consisting of stiffness, pain and buckling, mild generalized effusion and edema.  Anterior, medial and lateral aspects of both knees exhibited warmth.  Patellae of both knees demonstrated crepitus.  Anterior, antero-medial, anterolateral, and lateral aspects of the knees were tender on palpation.  Both knees showed full range of motion with tenderness and pain by flexion, extension and medial and lateral rotation.  Pain was elicited by motion of both knees and bilateral knee tenderness was observed on ambulation.  There was no induration or erythema of the knees.

In a January 2009 treatment record, the Veteran reported knee joint pain was increased by certain movements, most recently with lateral sidestepping.  He reported giving way sensation, joint swelling, stiffness, intermittent knee locking, catching during movement, sudden buckling, and popping sound in the right knee.  He denied grating sensation or feeling unstable or loose in the right knee.  The right kneecap did not feel out of place and there was no bone pain in the right patella.  He was able to straighten right and left knees.  He denied stiffness, locking, catching, snapping, clicking or grating sensation, sudden buckling, feeling unstable or loose, or popping sound in the left knee.  The left kneecap did not feel out of place and there was no bone pain in the left patella.  On physical examination, both knees showed full range of motion.  The knees were not subluxed and there was no instability.  There was no laxity in the right knee, but the Veteran had increased laxity in the left knee on examination of the medial cruciate ligament, without any pain.  

In a March 2009 treatment record, the Veteran reported his right knee pain was worse than the left.  He had giving way sensation, knee joint swelling, stiffness, intermittent locking, clicking sensation, sudden buckling in the right knee, catching during movement, and popping sound in the right knee.  There was no snapping or grating sensation or bone pain in the patella in the right knee.  The right knee did not feel unstable or loose.  There was no joint swelling, joint stiffness, intermittent knee locking, catching, clicking or grating sensation, sudden buckling, or popping sound in the left knee.  Both knees showed full range of motion.  No instability, subluxation or laxity was shown.  Magnetic resonance imaging (MRI) of the right knee revealed meniscal root and undersurface tear of the posterior horn of the medial meniscus; two focal areas of cartilage loss of the posterior patella of less than 50 percent; and small joint effusion.

Bilateral Knee Disabilities

A. Limitation of Motion

The Veteran's status post left knee medial meniscectomy with chondromalacia is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 is for degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings.  Diagnostic Code 5003 provides that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Based on the available evidence, the Veteran is not entitled to an initial rating in excess of 10 percent for the left or right knee, based on limitation of extension, throughout the rating period on appeal.  In order to obtain a rating in excess of 10 percent pursuant to limitation of extension, the evidence of record must demonstrate knee extension to 15 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The record does not show that his left knee extension was limited.  The April 2007 VA examination revealed that the Veteran was able to extend his left knee to 0 degrees.  Although the right knee extension was limited to 10 degrees, at worst, at the April 2007 VA examination, he retained of full range of motion in both knees from January through March 2009.  

In sum, the Veteran's bilateral knee disability is manifested by limitation of motion consisting of extension limited to no greater than 10 degrees.  The findings as to the limitation of knee extension result in a noncompensable rating for the left knee and a 10 percent rating for the right knee throughout the pendency of this appeal.  Id.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's left or right knee disability is not warranted based on limitation of knee extension.

Further, the evidence of record does not support a compensable rating left or right knee disability based on limitation of flexion.  In order to obtain a compensable rating pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran was able to flex his left knee to 130 degrees at the June 2006 VA examination and to 120 degrees at the April 2007 VA examination; he retained of full flexion in the left knee during treatments from January through March 2009.  He retained complete range of motion in the right knee at the June 2006 VA examination, and he was able to flex his right knee to 123 degrees at the April 2007 VA examination; he retained of full flexion in the right knee from January through March 2009.  In sum, the Veteran's bilateral knee disability is manifested by limitation of motion consisting of flexion limited to no less than 120 degrees.  The findings as to the limitation of knee flexion result in a noncompensable rating throughout the pendency of this appeal.  Id.  Consequently, separate compensable rating based on limitation of flexion, is not warranted for either the left or right knee disability.

The 10 percent rating assigned for status post left knee medial meniscectomy with chondromalacia contemplates noncompensable limitation of motion of a major joint, as demonstrated in the clinical findings discussed above, pursuant to Diagnostic Code 5003 for noncompensable limitation of motion of a major joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record).

In making the above findings, the Board considered the Veteran's complaints of pain.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant higher ratings.  In this regard, the Veteran has consistently reported painful and limited motion, with extending his knee after prolonged flexion as reflected in the June 2006 VA examination report.  He also reported stiffness, grinding and difficulty standing or walking for a prolonged time.  However, his functional loss did not affect his ability to flex or extend his knees as he retained full or nearly full range of motion in both knees throughout the appeal period. 

As such, the preponderance of the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant ratings higher than assigned, including in the decision herein.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.  The ratings assigned herein represent, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected knee disabilities and their residual conditions in civil occupations.

Consequently, neither an initial rating in excess of 10 percent based on limitation of extension, nor an additional separate compensable rating based on limitation of flexion, is warranted for status post left knee medial meniscectomy with chondromalacia, or for right knee retropatellar irritation with patellar lateralization.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran does not contend, and the medical evidence does not show ankylosis of the knee, favorable or unfavorable.  38 C.F.R. § 4.71A, Diagnostic Code 5256 (2013); see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).

B. Instability

VA General Counsel has held that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Specifically, VA General Counsel found that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257 (2013).

In this case, the April 2007 VA examination report noted a diagnosis of Grade I mild antero-medial instability of the right knee.  Although subsequent treatment records state that the Veteran did not have instability, laxity or subluxation in the right knee at that time, the Board finds the record reflects the Veteran has a current diagnosis of right knee instability during the appeal period, at least on an intermittent basis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's left and right knee instability is appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board finds that the evidence of record shows impairment of the Veteran's left and right knee with symptomatology approximating no more than slight recurrent subluxation or lateral instability.  See 38 C.F.R. § Diagnostic Code 5257.  In making this decision, the Board notes the fact that the symptoms relating to the Veteran's left and right instability have been intermittent, at times nonexistent.  

On the January VA examination, no instability was shown for either the left or right knee.  The April 2007 VA examination report noted there was "rotation instability," and patellar hypermobility.  The Veteran had a feeling of instability, in particular, with the left knee.  Based on these findings, the examiner noted Grade I mild antero-medial instability for the right knee and Grade II-III antero-medial instability for the left knee.

In January 2009, the Veteran reported giving way sensation in the right knee, but denied feeling unstable or loose in the right knee.  He also denied feeling unstable or loose in the left knee.  The kneecaps did not feel out of place.  Further, on physical examination, the clinician found that the knees were not subluxed and there was no instability.  There was no laxity in the right knee, but the Veteran had increased laxity in the left knee on examination of the medial cruciate ligament without any pain.  Likewise, the March 2009 treatment report noted that no knee instability, subluxation or laxity was shown.  Based on the intermittent nature of the disability, the Board finds that the evidence reflects no more than slight recurrent subluxation or lateral instability of the right knee during the entire course of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran is entitled to a disability rating of 10 percent for each knee, based on instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Foot Disabilities

A. Bilateral Pes Planus

The Veteran's bilateral pes planus is rated under Diagnostic Code 5276.  Diagnostic Code 5276 provides for the assignment of a noncompensable rating for bilateral pes planus which is manifested by mild symptoms relieved by a built-up shoe or arch supports.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, assignment of a 30 percent rating is warranted.  A 50 percent rating is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

At a June 2006 VA examination, the Veteran reported a history of painful bunions for several years, which was worse after long running.  He was given orthotic, which he stated did not help.  Objectively, small bunions were apparent at the medial base of each great toe.  They were not tender and there was no redness.  There was full range of motion at the first metacarpophalangeal (MP) joints.  Pes planus was evident, bilaterally.  The diagnosis was bilateral bunions with pes planus.  As to functional assessment, the Veteran stated presently this condition gave him the greatest amount of discomfort.  Although he did activities that he liked, the feet hurt; he must be extremely careful about his shoe wear.

At an April 2007 VA examination, the Veteran reported a history of burning foot sole pain, particularly after long walking or standing.  Objectively, tiptoe and heel stand was complete.  On physical examination, there was diversification of the forefoot index, free toe movement, bilateral hallux valgus to 18 degrees, splay feet and hammer toe formation from the 2nd to the 5th toes on both sides.  There was no significant leg length difference.  The diagnoses were severe calcaneus foot deformity with metatarsus varus and hallux valgus, hammer toe deformity and plantar aponeurositis.

Treatment records from the LRMC dated from January to March 2009 reflect that the Veteran's feet showed abnormalities of hallux valgus, pedes planus and pain in the back of the heels.

In a July 2009 letter, a podiatric surgeon stated that the Veteran was being treated for bilateral flat foot pain.  It was noted conservative treatment had only provided limited improvement and he was likely to benefit from surgical treatment.

The Veteran underwent a right flatfoot reconstructive surgery in August 2009.  The operation report reflects that the Veteran had pain at the back of both heels and along the front of both ankles, as well as both first MP joints.  He had currently worn wider and looser shoes and used gel inserts.  Examination of the feet showed abnormalities of bilateral flexible flatfoot; subtalar joint 0 degree eversion; approximately 25 degree inversion, bilaterally; bilateral hallux valgus; mild tenderness to palpation at the dorsal medial aspect of the first MPJs; and bilateral overpronation in stance.  X-rays of the feet with weight-bearing were consistent with pes planus; hallux valgus; increased calcaneal cuboid ankle, bilaterally; increased intermetatarsal angle, bilaterally; and increased hallux adductus angle, bilaterally.

The Veteran underwent another VA feet examination in October 2010.  The Veteran continued to experience permanent pain in the area of both forefeet under stress.  Running barefoot was impossible due to strong pain.  The walking distance was 10 to 15 minutes then a break was required due to pain.  On examination, while standing there was complete flattening of the longitudinal and cross arch with a valgus of 8 degrees of both back feet.  Hallux valgus on the right side of 38 degrees and of the left side of 34 degrees.  The examiner stated that there was no claw foot or hammer toe formation.  In addition to increased callosity at the outer edge of the foot, there was significant pressure pain at the level of the metatarsale V capitulum and II and III plantar.  Ligaments were clinically stable.  Passive dorsal extension of the big toe MP joint was 14 degrees and plantar flexion was 21 degrees.  The diagnoses were chronic metatarsalgia, with pes planus and hallux valgus et ridigus on both sides and status post lapidus arthrodesis.

Treatment records from the LRMC dated from March 2010 to February 2012 reflect that the Veteran had improvement in his symptoms after the right flat foot surgery although he continued to have some pain in the right instep or dorsal right foot.  However, he was having worsening pain in the left foot.  He underwent left flat foot reconstruction in November 2011.  A November 2011 preoperative evaluation report stated that on physical examination, there were bilateral mild hallux valgus.  In February 2012, the Veteran reported that he returned to regular shoes over the past month and had been gradually increasing his activity.  He occasionally had some pain and was using orthotics with certain shoes.  Light touch sensation in both feet was intact, and lower extremity motor function was grossly intact.  Weight-bearing study of the left foot in February and April 2012 showed stable post-operative changes of the anterior calcaneus and the 1st metatarsal with no evidence of complications.  There was soft tissue swelling of the foot.  Treatment records dated in November and December 2012 show left calf and peroneal tendon cramping and swelling in both feet.

Resolving all doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to an initial rating of 30 percent, but no higher, for bilateral pes planus.  As stated previously, a 30 percent rating of 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Here, the record reflects that the Veteran suffered from pain on use, including significant problems with bunions.  He has consistently reported painful bunions, burning foot sole pain, and at the back of the heels, particularly after long walking or standing.  During the June 2006 VA examination he stated his foot condition gave him the greatest amount of discomfort.  Through various written statements, the Veteran reported that he has extreme pain with every step and that he is unable to walk without shoes.  The Board also finds that there is evidence of marked deformity and characteristic callosities.  To that effect, the April 2007 VA examination report noted a diagnosis of severe calcaneus foot deformity with metatarsus varus and hallux valgus, as well as hammer toe deformity.  The August 2009 operation report noted that the Veteran had bilateral overpronation in stance.  Further, the October 2010 VA examination report shows that the Veteran had increased callosity at the outer edge of the feet.

However, the evidence of record does not establish that the Veteran's symptoms warrant a 50 percent rating, as pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo-Achillis on manipulation, has not been shown.

In reaching these conclusions for Diagnostic Code 5276, the Board has considered any additional functional limitation due to factors, such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and impaired ability to stand or walk for a prolonged time period.  These complaints are well documented in the Veteran's statements and have been contemplated in the 30 percent rating assigned herein.

The Board has considered additional Diagnostic Codes for the feet.  In this regard, Diagnostic Code 5282 provides that a 10 percent rating is assigned for hammertoe deformity of all toes of the foot without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2013).  However, the April 2007 VA examiner found hammer toe formation from the 2nd to the 5th toes on both sides.  As the disability did not impact all toes, a compensable initial rating is not warranted under Diagnostic Code 5282.

There is no other rating code that would allow a separate compensable and/or increased rating for the Veteran's symptoms as the Veteran has not been diagnosed with weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), Morton's disease (Diagnostic Code 5279), hallux rigidus (Diagnostic Code 5281), malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283) or other foot injuries (Diagnostic Code 5284).


B. Hallux Valgus

The Veteran is receiving separate ratings for hallux valgus of the great toe of each foot.  Pursuant to Diagnostic Code 5280, unilateral hallux valgus will be assigned a maximum 10 percent rating if it is severe, equivalent to amputation of the toe.  The maximum 10 percent rating will also be assigned if the veteran underwent an operation with resection of the metatarsal head.  Diagnostic Code 5280 does not provide criteria for a noncompensable rating.  However, in every instance where the Rating Schedule does not provide a noncompensable rating for a diagnostic code, a noncompensable rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013).

During the pendency of this appeal, the Veteran did not assert, and the evidence did not otherwise demonstrate that he underwent an operation with resection of the metatarsal head of his feet.  Although the Veteran has undergone flatfoot reconstruction surgeries in August 2009 for the right foot and November 2011 for the left foot, the operation reports reflect that the procedures involved gastrocnemius recession, Evan's calcaneal osteotomy, and 1st metatarsal cuneiform arthrodesis, not resection of the metatarsal head of the feet.  As such, a separate compensable rating is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Furthermore, the evidence of record did not otherwise demonstrate that his hallux valgus was "severe," as defined in the rating criteria as being equivalent to amputation of the right and left great toes.  The Veteran reported painful bunions.  However, the June 2006 VA examiner noted that although small bunions were apparent they were not tender or red.  According to a November 2011 treatment provider, the Veteran's bilateral hallux valgus was "mild."  Additionally, the April 2007 VA examination report noted that on physical examination there was free toe movement.  As the Veteran has functional movement of his great toes, it cannot be said that his hallux valgus results in symptomatology equivalent to amputation of the great toes.  As such, the Board finds that the disability picture associated with the Veteran's hallux valgus did not more nearly approximate amputation of his great toes.  38 C.F.R. § 4.7.

Right Eardrum Rupture

The Veteran's right eardrum rupture is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under Diagnostic Code 6211, perforation of the tympanic membrane warrants a noncompensable rating.  Therefore, a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211.

The Veteran may only receive a higher rating under a different diagnostic code for diseases of the ear.  However, the medical evidence of record shows that the Veteran's right eardrum rupture has been asymptomatic.  A June 2006 VA examination report reflects that the Veteran punctured his right tympanic membrane in the late 1980s, without any loss of balance.  The examiner noted that the Veteran was seen and followed in the ENT clinic for ruptured eardrum but it apparently resolved without problems as the Veteran currently complained of no symptoms related to this condition.  Objectively, gross hearing for the examination was within normal limits.  Both external auditory canals were within normal limits.  Left eardrum had a small calcific scar in the center, but was intact.  Right eardrum showed a small round perforation at 10 o'clock and no motion of the tympanic membrane was noticed.  The diagnosis was status post perforation of right eardrum.

Based on a review of the evidence, there is no other diagnostic code that might be the basis for a compensable rating.  38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 (2013).  There is no evidence of chronic suppurative otitis media, mastoiditis, cholesteatoma, chronic nonsuppurative otitis media with effusion, otosclerosis, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  Therefore, those diagnostic codes cannot be applied, and the Veteran's history of a tympanic membrane perforation must continue to be rated as noncompensable under Diagnostic Code 6211.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Veteran has reported that his hearing was down somewhat after the eardrum rupture in service.  However, the June 2006 VA examiner noted that the Veteran has had multiple audiograms since then that were well within the normal range.  Accordingly, the Board finds that entitlement to a compensable initial rating for the Veteran's service-connected right eardrum rupture must be denied.

Varicoceles

The Veteran's bilateral small varicoceles are currently rated as chronic epididymo-orchitis by analogy under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7525.  Diagnostic Code 7525 provides that chronic epididymo-orchitis should be rated as urinary tract infection or for tubercular infections, rated in accordance with §§ 4.88b or 4.89, whichever is appropriate.

Pursuant to 38 C.F.R. § 4.115a, urinary tract infection will be rated as renal dysfunction with poor renal function.  A 10 percent rating is assigned for long-term therapy, 1 to 2 hospitalizations per year and/or required intermittent intensive management.  A 30 percent rating is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.

During a June 2006 VA examination, the Veteran reported a history of vasectomy in 1997 and pain in his scrotum, bilaterally; three years later, ultrasound in October 2000 showed left varicocele that was small.  These lumps were not painful, not growing in size, but they were bilateral.  Objective examination revealed a normal circumcised male with normal-size testicles.  There was no redness, swelling, or tenderness on any aspect of the testicle itself, but in the scrotal sac, bilaterally, small 1 cm varicoceles were palpated.  The diagnosis was bilateral small varicoceles.  As for functional assessment, it was noted that by history this condition did not affect the Veteran's routine daily work or recreational activities.

In an April 2007 urology/neprhology report, the Veteran reported a history of recurrent pain, sudden intense pain, chiefly in the area of the left testicle.  The testicle was considerably sensitive to touch, the left much more than the right.  The Veteran had no dysuric complaints, lost no urine, and had no kidney or bladder stones.  He had not been hospitalized for a disease of the genitourinary system since the vasectomy.  There had been no treatments for carcinoma.  He denied erectile dysfunction or impotence.  Physical examination of the penis and lymph nodes were negative.  Both testicles were of normal size and consistency.  There was no evidence of edema or malignant tumor on either side.  Both testicles were very sensitive to touch, but no reason for the pain on touch was found.  The diagnoses were status post vasectomy; and postoperative contact sensitivity of both testicles, left more intense than right, without evidence of a visible or palpable cause.

In a May 2007 internal medicine report of findings, the Veteran gave a history of vasectomy in 1997, with repeated pulling pain in the area of the testicles.

Based on the foregoing evidence, the Board finds that the preponderance of the evidence is against a compensable initial rating for small bilateral varicoceles.  In so finding, the Board considered that the Veteran's reported symptoms of sensitivity or pain of the testicles.  However, the Veteran has not described observable symptoms of his varicoceles that satisfy the criteria for a compensable rating.  The medical evidence of record is negative for any voiding or renal dysfunction that would warrant a compensable rating for varicoceles under the criteria set forth at § 38 C.F.R. 4.115a.  Additionally, the record does not show that his varicoceles have been manifested by recurrent infections or require long-term drug therapy, hospitalizations, or any sort of intensive management.  Therefore, a compensable initial rating for small bilateral varicoceles is not warranted in this case.

Umbilical Hernia

The Veteran's umbilical hernia is currently rated under 38 C.F.R. 4.114, § Diagnostic Code 7339.  Under Diagnostic Code 7339, a noncompensable rating is assigned for a healed, post-operative wound with no disability, belt not indicated.  A 20 percent rating is assigned for a small post-operative ventral hernia, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large hernia, not well supported by a belt under ordinary conditions.  38 C.F.R. § 4.114, Diagnostic Code 7339.

Here, during a June 2006 VA examination, the Veteran reported a history of surgical repairs of umbilical hernia at age 10 and in 1998.  He stated the resolution of the problem was complete until 2002 when occasionally a small bump that was not sore appeared with extreme exertion.  Objectively, there was no umbilical bulge and no defect was appreciated digitally.  There was no bulge with abdominal tensing.  As such, neither weakening of the Veteran's abdominal wall or any indication for a supporting truss belt were found on the examination.  Consequently, the criteria for a compensable initial rating for umbilical hernia have not been demonstrated.  

Extraschedular Evaluation

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's bilateral knee disabilities are evaluated by rating criteria contemplating painful motion, limited motion, ankylosis, instability, weakness, and deformity of the respective joint.  He does not have symptoms associated with these disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.

The Veteran's complaints of bilateral foot symptoms, including of the great toes, of pain on use, marked deformity, occasional swelling, callosities, and discomfort with prolonged standing or walking, are adequately contemplated by the Rating Schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280.  Especially, the rating criteria for Diagnostic Code 5284 broadly rate the Veteran's symptoms as "moderate," "moderately severe," or "severe."

The Veteran's right eardrum rupture is evaluated by the rating criteria under 38 C.F.R. § 4.87, Diagnostic Code 6211, which specifically contemplate perforation of the tympanic membrane but assign only a noncompensable rating.

The Veteran's small bilateral varicoceles are rated as chronic epididymo-orchitis by analogy under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7525.  However, the Veteran's varicoceles are manifested by no apparent symptoms other than pain or contact sensitivity of the testicles and do not result any voiding or renal dysfunctions or recurrent infections.

The Veteran's umbilical hernia is evaluated by rating criteria contemplating the predominant symptoms of the hernia, which are its size, the need for support from a truss, and weakened abdominal muscles and fascia.  38 C.F.R. 4.114, § Diagnostic Code 7339.  The Veteran's umbilical hernia has not been productive of weakening of the abdominal wall and indication for a supporting belt and the initial noncompensable rating accurately describes the severity of the Veteran's umbilical hernia because a higher compensable rating is not warranted.  In other words, the effect that it has on him is encompassed by the aforementioned rating.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from these disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Ratings in excess of the currently assigned ratings are provided for certain manifestations of the knee, foot, ear, genitourinary, and hernia disabilities, but the evidence demonstrated that those manifestations were not present for any distinct period during the rating period under appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disabilities at issue render him totally unemployable.  In fact, a November 2010 VA examination report reflects that the Veteran is currently working as a civilian in an administrative function.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher initial ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an enlarged heart is denied.

Entitlement to an initial rating in excess of 10 percent for status post left knee medial meniscectomy with chondromalacia is denied.

Entitlement to an initial rating in excess of 10 percent for left knee instability, as secondary to status post left knee medial meniscectomy with chondromalacia, is denied.

Entitlement to an initial rating in excess of 10 percent for right knee retropatellar irritation with patellar lateralization is denied.

Entitlement to a separate rating of 10 percent, but no higher, for right knee instability associated with right knee retropatellar irritation with patellar lateralization is granted.

Entitlement to an initial rating of 30 percent, but no higher, for bilateral pes planus is granted.

Entitlement to a compensable initial rating for hallux valgus of the right great toe is denied.

Entitlement to a compensable initial rating for hallux valgus of the left great toe is denied.

Entitlement to a compensable initial rating for right eardrum rupture is denied.

Entitlement to a compensable initial rating for small bilateral varicoceles is denied.

Entitlement to a compensable initial rating for umbilical hernia is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran is seeking service connection for vasovagal syncope.  Service treatment records reflect that the Veteran first experienced syncope following a 10 km run in September 1997.  Four years later, in July 2001, the Veteran was seen for disorientation and collapse.  He was running and collapsed after running 3 miles.  The impression was probable heat exhaustion vs. head syncope.  In May 2003, the Veteran again experienced syncope; while at home he suffered a blackout that lasted three hours; he fell and hit his head against a wall and had a high temperature.  The assessment was recurrent syncopal symptoms of probable neurologic etiology.

The Veteran was afforded VA examinations in June 2006 and May 2007 in conjunction with this claim.  However, the Board finds the VA examinations not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

A June 2006 VA examination report notes that it was not thought that a cerebrovascular accident was the cause of the Veteran's loss of consciousness but given the onset of symptoms mostly with a high level of physical exertion and the subsequent low blood pressure noted after the 3rd episode, syncope secondary to global decrease of cerebral perfusion pressure of unknown etiology was suspected and consideration should be given to vasovagal symptom, cardiac syncope and orthostatic hypertension.  The examiner also noted that the episodes where the Veteran had no recall for a period of time while still apparently awake were consistent with transient global amnesia and are most likely a result of ischemia to the bilateral hippocampi.

In a May 2007 internal medicine report of findings, another examiner concluded that although the Veteran reported collapse conditions at intervals of 2 to 4 years, the tests that were performed provided no definite information and the tests of the heart function showed no pathological findings.  The examiner further noted that because of the available finding constellation, there is the possibility that based on the conditions mentioned it could involve a cramp equivalent and the neurological diagnostics should be forced whereby in particular, a further clarification should be expected from an electroencephalography (EEG) performed with the absence of sleep.

However, based on the foregoing evidence, the nature of the Veteran's recurrent syncopal episodes is not clear.  The VA examination reports do not clearly indicate whether the Veteran's recurrent syncopal episodes are a chronic condition.  The Board therefore concludes that a remand is required to obtain an opinion as to whether the Veteran currently has chronic disability manifested by recurrent syncopal episodes, and if so, whether such disability is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any chronic disability manifested by recurrent syncopal episodes.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  

The examiner should then offer an opinion as to whether it is at least as likely as not that the Veteran currently has a chronic disability manifested by recurrent syncopal episodes, and if so, whether it had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.

All necessary diagnostic testing, including an electroencephalography (EEG) performed with the absence of sleep, should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale.

2.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


